PER CURIAM.
This is an interlocutory appeal from an order entered by the chancellor on a petition for instructions filed by the Indian River Citrus Bank, appellee, and on a motion filed by the appellant. At the time the petition and motion were filed in this case, *140an appeal, with supersedeas as to the matters involved therein, was pending, and the Court had no jurisdiction to entertain the petition and motion while the appeal was pending.
Affirmed.
KANNER, C. J., ALLEN, J., and 'SPOTO, I. C., Associate Judge, concur.